Title: From John Quincy Adams to Thomas Boylston Adams, 14 January 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 14. January 1804.

The Louisiana revenue bill (of which I sent you some time since a copy) has this day pass’d the third reading in the Senate—But with various amendments so that it must go back to the House of Representatives, where it will probably pass on Monday. The first section has been altered in point of form, and made as I conceive more vague and uncertain than it was at first—In thirty-five days from this, it will go into operation as the law of Louisiana.—I have opposed it at every stage to the utmost of my power as an outrageous violation
1. Of the natural rights of the People of Louisiana by taxing them to pay our debts, and without their consent.
2. Of the Treaty, by which we stipulated to protect them in the enjoyment of their liberty and property.
3. Of the Constitution of the United States, which neither contains nor could possibly contain any authority to Congress to tax the people of Louisiana without their consent.
4. Of the fundamental principle of our own Revolution, and of our national Independence.
5. Of Common Sense and common prudence, which forbid the introduction of Laws in the Mass, in a language which the people over whom they are to operate cannot understand, for the purpose of imposing upon them a heavy burthen of taxation, when we know almost as little of them as they know of us.
The only answer given to all these objections, that had a colour of plausibility was comprized in one word—Revenue—Money—And so powerful has been this single answer that when the yeas and nays have been taken on any question, involving either of the principles to which I appealed, there has never been more than three votes with me besides my own. The Stamp Act itself did not pass more triumphantly through the British Parliament, when first introduced, than this bill will pass through Congress.
As the mere giving a negative vote on this bill could not have shewn on any future occasion, the principles upon which it rested, I introduced some days since three Resolutions, the two first of which contained fully the question as to the rightful power of Congress to pass this Law—They were rejected after very little discussion, without being suffered to lay one day upon the table—The reason given for this rejection was that their tendency was dangerous, and might rouse the Louisianians to a sense of their rights, which they are now too ignorant to comprehend.—All this goes on swimmingly; but if the principles which I advocated are not formed of sturdier stuff than to be put down by votes of a Senate, or even Acts of a Congress, it is time to know that they must be abandoned as solemn impostures—the mere cant of political hypocrisy.—On finding myself almost alone in my adherence to them, I have been diffident of my own Judgment, and fearful of some fallacy in my own reasoning—This I have diligently but fruitlessly sought after—Nor has any one of the majority so strong to outvote me, attempted to point it out—Their answer is what would become of the Revenue?
My reply was—Obtain by an Amendment of the Constitution, as you can with perfect ease between this and the next Session, explicit powers to Congress, to do, what is stipulated in the third Article of the Treaty—That will comprize authority to legislate for and tax the Louisianians with their consent, untill they can be admitted as equal partners into the Union—Obtain also between this and the next Session, the consent of the Louisianians, of which you are equally sure to obey your laws for the sake of your protection—that is, an acknowledgment of allegiance—And then a revenue system may be introduced—Untill then, govern them by their antient laws, without attempting any alteration whatsoever—Receive the revenue collected under them, which will probably be as much as you will eventually get by thus abruptly crowding upon them a complicated revenue system of your own, the work of fifteen years legislation, and in a tongue unknown to them—If money alone were to be the object, this plan would be unwise. But when for the sake of one year’s revenue from the single port of New–Orleans we must trample upon the most sacred laws human and divine—I cannot do it.—Here then the matter rests untill we see what effect the system adopted will produce—If the people there are satisfied with it; my principles will not be disproved; but they will be held in contempt still more than they are at present—Of this I am not unaware. But the  of this must be one of the things for which I ought to be prepared—
As soon as the sheet of our Journals shall be printed, containing my resolutions, I will send it to you; and with these explanations you will be on your guard against such misrepresentations, as my conduct in this case may be exposed to with you, as they have it has been in former instances.—Meantime I am faithfully yours,
John Q. Adams

   The manner of obtaining this consent, of the Louisianians which I proposed was, by giving them an option, similar to that stipulated in Mr: Jay’s treaty of 1794, for the settlers at the British Posts, and requiring them within a given time to declare whether they would or would not be subject to the authority, of the United States; and if not, permission for a limited time to sell their property and remove. This would have sufficed to shew respect for the principle, and might have been effected with perfect ease.—They would all or next to all have staid
